Case 1:18-mj-01227-SJB Document 1 Filed 12/17/18 Page 1 of 22 PagelD #: 1

ML:AXB —
F. #2018R01646

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF To Be Filed Under Seal

INFORMATION ASSOCIATED WITH APPLICATION FOR A SEARCH

cen Ab ObRe ‘ME WARRANT FOR INFORMATION
WWW.FACEBOOK.COM/RICHRAH1080P, e CEBOOK ACCOUND
THAT IS STORED AT PREMISES

CONTROLLED BY FACEBOOK, INC. - Case No. 18-MJ-1227

 

Xx

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, TATIANA-MARIA BIESS, being first duly sworn, hereby depose and state as

follows:
INTRODUCTION AND AGENT BACKGROUND

I. I make this affidavit in support of an application for a search warrant for |
information associated with Facebook username “Rich Rah Ode,” more specifically, the
Facebook account maintained at https://www.facebook.com/RichRah1080p (the “SUBJECT
ACCOUNT”), which is stored at premises owned, maintained, controlled, or operated by
Facebook Inc. (“Facebook”), a social networking company headquartered in Menlo Park,
California. The information to be searched is described in the following paragraphs and in
Attachment A. This affidavit is made in support of an application for a search warrant under
18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Facebook to disclose to

the government records and other information in its possession, pertaining to the subscriber

or customer associated with the SUBJECT ACCOUNT.
Case 1:18-mj-01227-SJB Document 1 Filed 12/17/18 Page 2 of 22 PagelD #: 2

2. Tam a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”), and have been for approximately one year. I am a member of ATF’s
J oint Firearms Task Force, and in that capacity, among other things, I am responsible for
investigating firearms-related offenses. My training and experience has included
investigating crimes facilitated by the use of electronic communication drives, including
smart phones, and social media, including Facebook.

3. Except where otherwise noted, the facts in this affidavit come from my
personal observations, my training and experience, and information obtained from other
agents and witnesses. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth al of my knowledge about
this matter.

4, Based on my training and-experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C. § 922(g)(1) (felon in
possession of firearms and ammunition), 21 U.S.C. § 841 (distribution of controlled
substances), 18 U.S.C. § 924(c) (using, carrying or brandishing a firearm in relation to a
drug-trafficking crime and/or crime of violence), 18 U.S.C. § 1959 (violent crime in aid of
racketeering) and 18 U.S.C. § 1962 (unlawful racketeering activities) (collectively, the
“TARGET OFFENSES”) have been committed, are being committed and will be committed
by RODERIC HENDRYX and others. There is also probable cause to search the

information described in Attachment A for evidence of these crimes, as described in

Attachment B.
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 3 of 22 PagelD #: 3

PROBABLE CAUSE
IL. Background of Investigation

5. On or about July 29, 2018, a shooting occurred in the vicinity of 110
Chauncey Street, Brooklyn, New York. Footage captured by a nearby surveillance camera
showed RODERIC HENDRYX present with the victim (“Victim-1”) immediately prior to
the shooting. Victim-1 survived, but the shooting remains unsolved.

6. Nine days later, on or about August 7, 2018, New York City Police
Department (“NYPD”) officers responded to a radio run in the vicinity of 120 Chauncey
Street in Bedford Stuyvesant — an address located on the same block as the July 29th
shooting.

7. When police arrived, the officers observed multiple adult males, including
RODERIC HENDRYX, on the sidewalk. The officers observed an L-shaped bulge in
HENDRYX’s waistband. When one of the officers exited the vehicle, HENDRY fled on
foot. |

8. The officers pursued HENDRYX eastbound on Chauncey Avenue,
northbound on Malcolm X Boulevard, and eastbound onto Bainbridge Street. When
HENDRYX reached 218 Bainbridge Street, the officers observed him remove a firearm from
his waistband and throw it over a fence that surrounded a vacant lot.

9. Subsequently, the officers recovered a loaded .38 caliber Charter Arms
revolver from the premises known as 175-A Chauncey Street — a residential property whose
rear yard abuts 218 Bainbridge Street. |

10. HENDRYX was placed under arrest and charged with criminal possession of a

weapon.
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 4 of 22 PagelD #: 4

11. Following his arrest, a search of police records revealed that on September 28,
2012, RODERIC HENDRYX was convicted in Brooklyn, New York, for attempted burglary
in the third degree, a Class E felony.

12. On August 30, 2018, a grand jury in the Eastern District of New York returned
an indictment charging HENDRYX with possessing a loaded .38 caliber Charter Arms
revolver after having previously been convicted in a court of one or more crimes punishable
by.a term of imprisonment exceeding one year, in violation of 18 U.S.C. § 922(g)(1). See
United States v. Hendryx, No. 18-CR-478 (ENV),

13. Agents of the ATF are continuing to investigate HENDRYX in relation to the
crime charged and the TARGET OFFENSES.

14. In connection with this investigation, ATF has determined that RODERIC
HENDRYX< uses the Facebook page with the username “Rich Rah Ode” (previously defined
as the “SUBJECT ACCOUNT”), and, as set forth below, there is reason to believe that the
SUBJECT ACCOUNT contains evidence relevant to the TARGET OFFENSES.

Il. The SUBJECT ACCOUNT is Likely to Contain Relevant Evidence

A. Evidence of Access to Firearms

15. Areview of publicly available content for the SUBJECT ACCOUNT shows
content indicating that HENDRYX possesses and has access to firearms and ammunition,
and that he had such access in the months leading up to his arrest for unlawfully possessing a
loaded handgun in this case.

16. As demonstrated in the following paragraphs, publicly available content on the
SUBJECT ACCOUNT makes repeated references to possessing and using firearms,

including against law enforcement:
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 5 of 22 PagelD #: 5

On July 7, 2016, the SUBJECT ACCOUNT posted a photo of the rapper Tupac
Shakur giving the middle finger while a police officer stands beside him. The
SUBJECT ACCOUNT captioned the photo with animated images depicting a
firearm shooting at a police officer’s head.

On December 6, 2016, the SUBJECT ACCOUNT shared a message from an
individual using the Facebook username “Brent Jules,” stating “I keep my shooter
beside of me!! #GangGang!! #CCLyfeStyle #WarTime.” Based on my training
and experience, I understand the term “shooter” to relate to a person who is
known to carry a firearm or who can be relied upon to use a firearm if needed. I
understand the hashtag “CCLyfeStyle” to be a reference to the Crips gang.

On December 14, 2016, the SUBJECT ACCOUNT posted a photo of HENDRYX
wearing a blue jacket and blue hat standing with an unknown individual on a
street corner. The caption again reads, in part, “I keep a shooter #beside me,”
followed by animated images of a gun, explosions, and the word “glit.” Based on
my training and experience, I know that “glit” and similar variations of the word
are used to simulate the sound of a gun firing. Also, as discussed in more detail
below, the blue jacket and hat are consistent with being a member of the Crips
gang.

On April 20, 2018, the SUBJECT ACCOUNT posted a message stating, “Niggas
take pics wit guns n still get shot wtf yu left the gun in da photo gallery.” Based

on my training and experience, I understand this message to be criticizing
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 6 of 22 PagelD #: 6

B.

17.

individuals who post photographs with firearms on social media to demonstrate
street credibility, but are not able to defend themselves from actual violence.

On April 23, 2018, the SUBJECT ACCOUNT posted a message stating, “Niggas
be 30 deep w 1 gun, 4 fighters and 26 runners,” followed by an animated image of
an individual using his hand to cover his face.

On May 19, 2018 — less than three months before HENDRYX was arrested for
criminal possession of a firearm — the SUBJECT ACCOUNT posted a message
stating, “Always wanted a Draco” and “X dat off da list,” followed by an
animated image of a snickering face. In my training and experience, I know that a
Draco is a type of firearm. I believe the expression “X that off da list” means that
the user of the SUBJECT ACCOUNT had acquired a Draco firearm. The firearm
that HENDRYX was arrested for possessing was not a Draco. Based on this
recent post, I submit that there is probable cause to believe that HENDRYX has
access to multiple firearms. |

Evidence of Gang Affiliation
A review of the publicly available content for the SUBJECT ACCOUNT also

shows multiple posts indicating that HENDRYX< is a longstanding member of the Crips

Street gang.

18.

For example, the cover photograph on the SUBJECT ACCOUNT is a picture

of HENDRYX covering a portion of his face with a blue bandana. Based on my training and

experience, I know that blue-colored apparel is typically worn by members of the Crips to

identify themselves to other members, as well as to rival gangs.
Case 1:18-mj-01227-SJB Document 1 Filed 12/17/18 Page 7 of 22 PagelD #: 7

19,

The SUBJECT ACCOUNT also features the following publicly available

content, which demonstrates HENDRYX’s longstanding gang affiliation:

On December 30, 2015, the SUBJECT ACCOUNT posted a photo of several
individuals wearing blue bandanas partially covering their faces.

On February 22, 2016, the SUBJECT ACCOUNT posted a photo of an individual
with the Facebook handle “Sean McQueen.” The SUBJECT ACCOUNT —
captioned the photo, in part, “Gang ova everything.”

On April 19, 2016, the SUBJECT ACCOUNT posted an image of the rapper
Snoop Dogg dressed in blue clothing with overlaid writing that stated “Oh U Crip
now Cuzz? What Set U Claim.”

On July 7, 2016, the SUBJECT ACCOUNT posted a photo of HENDRYX
wearing a blue baseball cap and displaying a blue bandana on his left hip. He is
seen sitting on a blue milk crate in the center lane of a street. Another individual
using the Facebook handle “Polite MikeyMike” commented on the photo, stating
“CRIPS WE TAKE OVER THE STREETS.” The SUBJECT ACCOUNT
replied, “More A8ove.” Based on my training and experience, I know that in
written messages Crips will often replace the letter “B” with other characters,
including “C” and “8,” to demonstrate their rivalry with the Bloods street gang.
On December 8, 2017, the SUBJECT ACCOUNT shared a music video entitled
“Brooklyn Crips Make Dope Anthem!” |
On December 14, 2017, the SUBJECT ACCOUNT posted a birthday message to

an unknown individual, which read, in part, “Happy Cday.” As noted above, the
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 8 of 22 PagelD #: 8

substitution of a “C” for a “B” in this message is consistent with membership in
the Crips. An individual using the Facebook handle “Tisha Jones” commented on
the photo with an image of a cake featuring gang imagery. Specifically, the image
shows a blue cake covered in a blue bandana with a hand forming the letter “C”
mounted on top.

e On June 4, 2018, the SUBJECT ACCOUNT posted a photo of HENDRYX
smoking what appears to be a marijuana cigarette, with a caption reading, in part,
“Fucc da laws and whoever against yu,” following by blue-colored hearts.

© On July 28, 2017, the SUBJECT ACCOUNT publicly posted a message stating, in
part, “We rep our gang wit loyalty Fucc ya pride.”

e On October 31, 2018, the SUBJECT ACCOUNT posted a photo of HENDRYX
and an individual using the Facebook handle “Blue Datt” smoking what appears to
be a marijuana cigarette. The individual referred to as “Blu Datt” commented on
the post, stating “SMOKE SESSION WIT THE LOC” and identifying
HENDRY*X< using his Facebook handle, “Rich Rah Ode.” Based on my training
and experience, I understand that “LOC” is an acronym for the phrase “Love of
Crips” and/or “Life of Crips,” and is used by members of the gang to refer to one

another.

Cc. Evidence of Drug Use
20. The SUBJECT ACCOUNT also features publicly available content indicative

of regular drug use and drug distribution. For example:
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 9 of 22 PagelD #: 9

21.

On December 17, 2016, the SUBJECT ACCOUNT posted a photograph of
HENDRY*X and another individual standing on top of an NYPD squad car and
giving the middle finger. An individual using the Facebook handle “Aaron
Parker” commented on the photo, stating “BROOKLYN you ALREADY
SNOW.” Based on my training and experience, I know that “snow” is a term used
to describe cocaine.

On December 20, 2016, the SUBJECT ACCOUNT posted a photo of HENDRYX
appearing to smoke a marijuana cigarette in the kitchen of a house. The caption
reads, in part, “Meet me in da #traphouse.” Based on my training and experience,
I know that a “traphouse” is term used to describe a location where, among other
things, drugs are stashed and drug deals occur.

As noted above, on June 4, 2018 and October 31, 2018, the SUBJECT

ACCOUNT posted photos of HENDRYX smoking what appear to be marijuana
cigarettes. The SUBJECT ACCOUNT posted similar photos on June 10, 2018,
August 20, 2018 and August 26, 2018. In the photo posted on June 10, 2018,
HENDRY*X is wearing the same black t-shirt he was seen wearing in surveillance
footage from the J uly 29th shooting.

Based on my training and experience, I know that members of the Crips gang

frequently carry firearms and use drug trafficking as way to earn money for themselves and

the gang, as well as to maintain and increase their position within the gang. Moreover, I

believe that the Facebook posts described herein establish probable cause that HENDRYX is

a longstanding member of the Crips, has access to firearms, such as the .38 caliber Charter
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 10 of 22 PagelD #: 10

Arms revolver that was recovered from 175-A Chauncey Street on August 7, 2018, and is
involved in drug dealing. Accordingly, there is probable cause to believe that evidence of
the TARGET OFFENSES will be found in the SUBJECT ACCOUNT.

22. On or about October 4, 2018, the government submitted a preservation request
to Facebook and requested that it preserve all information and records associated with the
Facebook username “Rich Rah Ode.”

TECHNICAL INFORMATION ABOUT FACEBOOK

23. Facebook owns and operates a free-access social networking website of the
same name that can be accessed at http://www.facebook.com. Facebook allows its users to
establish accounts with Facebook, and users can then use their accounts to share written
news, photographs, videos, and other information with other Facebook users, and sometimes
with the general public.

24. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail addresses,
Facebook passwords, Facebook security questions and answers (for password retrieval),
physical address (including city, state, and zip code), telephone numbers, screen names, .
websites, and other personal identifiers. Facebook also assigns a user identification number
to each account.

25. | Facebook users may join one or more groups or networks to connect and
| interact with other users who are members of the same group or network. Facebook assigns
a group identification number to each group. A Facebook user can also connect directly with

individual Facebook users by sending each user a “Friend Request.” If the recipient of a

10
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 11 of 22 PagelD #: 11

“Friend Request” accepts the request, then the two users will become “Friends” for purposes
of Facebook and can exchange communications or view information about each other. Each
Facebook user’s account includes a list of that user’s “Friends” and a “News Feed,” which
highlights information about the user’s “Friends,” such as profile changes, upcoming events,
and birthdays.

26. | Facebook users can select different levels of privacy for the communications
and information associated with their Facebook accounts. By adjusting these privacy
settings, a Facebook user can make information available only to himself or herself, to
particular Facebook users, or to anyone with access to the Internet, including people who are
not Facebook users. A Facebook user can also create “lists” of Facebook friends to facilitate
the application of these privacy settings. Facebook accounts also include other account
settings that users can adjust to control, for example, the types of notifications they receive
from Facebook.

27. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about
upcoming “events,” such as social occasions, by listing the event’s time, location, host, and
guest list. In addition, Facebook users can “check in” to particular locations or add their
geographic locations to their Facebook posts, thereby revealing their geographic locations at
particular dates and times. A particular user’s profile page also includes a “Wall,” which is a
space where the user and his or her “Friends” can post messages, attachments, and links that

will typically be visible to anyone who can view the user’s profile.

1]
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 12 of 22 PagelD #: 12

28. | Facebook allows users to upload photos and videos, which may include any ,
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a
link to see the photo or video. For Facebook’s purposes, the photos and videos associated
with a user’s account will include all photos and videos uploaded by that user that have not
been deleted, as well as all photos and videos uploaded by any user that have that user tagged
in them.

29. Facebook users can exchange private messages on Facebook with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on
Facebook, which also stores copies of messages sent by the recipient, as well as other
information. Facebook users can also post comments on the Facebook profiles of other users
or on their own profiles; such comments are typically associated with a specific posting or
item on the profile. In addition, Facebook has a Chat feature that allows users to send and
receive instant messages through Facebook. These chat communications are stored in the
chat history for the account. Facebook also has a Video Calling feature, and although
Facebook does not record the calls themselves, it does keep records of the date of each call.

30. Ifa Facebook user does not want to interact with another user on Facebook,
the first user can “block” the second user from seeing his or her account.

3 1. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

12
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 13 of 22 PagelD #: 13

32. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

33. | Each Facebook account has an activity log, which is a list of the user’s posts
and other Facebook activities from the inception of the account to the present. The activity
log includes stories and photos that the user has been tagged in, as well as connections made
through the account, such as “liking” a Facebook page or adding someone as a friend. The
activity log is visible to the user but cannot be viewed by people who visit the user’s
Facebook page.

34. Facebook Notes is a blogging feature available to Facebook users, and it
enables users to write and post notes or personal web logs (“blogs”), or to import their blogs
from other services, such as Xanga, LiveJournal, and Blogger.

35. The Facebook Gifts feature allows users to send virtual “gifts” to their friends
that appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a
personalized message can be attached to each gift. Facebook users can also send each other
“pokes,” which are free and simply result in a notification to the recipient that he or she has
been “poked” by the sender.

36. | Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the

Marketplace.

37. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (“apps”) on the Facebook platform.
When a Facebook user accesses or uses one of these applications, an update about that the

user’s access or use of that application may appear on the user’s profile page.

13
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 14 of 22 PagelD #: 14

38. | Facebook uses the term “Neoprint” to describe an expanded view of a given
user profile. The “Neoprint” for a given user can include the following information from the
user’s profile: profile contact information; News Feed information, status updates; links to
videos, photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which the user is
a member, including the groups’ Facebook group identification numbers; future and past
event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and information
about the user’s access and use of Facebook applications.

39. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user
views a Facebook profile, that user’s IP log would reflect the fact that the user viewed the
profile, and would show when and from what IP address the user did so.

40. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number). In
some cases, Facebook users may communicate directly with Facebook about issues relating
to their accounts, such as technical problems, billing inquiries, or complaints from other
users. Social networking providers like Facebook typically retain records about such

communications, including records of contacts between the user and the provider’s support

14
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 15 of 22 PagelD #: 15

services, as well as records of any actions taken by the provider or user as a result of the
communications.

41. As explained herein, information stored in connection with a Facebook
account may provide crucial evidence of the “who, what, why, when, where, and how” of the
criminal conduct under investigation, thus enabling the United States to establish and prove
each element or alternatively, to exclude the innocent from further suspicion. In my training
and experience, a Facebook user’s “Neoprint,” IP log, stored electronic communications, and
other data retained by Facebook, can indicate who has used or controlled the Facebook
account. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. For example, profile contact
information, private messaging logs, status updates, and tagged photos (and the data
associated with the foregoing, such as date and time) may be evidence of who used or
controlled the Facebook account at a relevant time. F urther, Facebook account activity can
show how and when the account was accessed or used. For example, as described herein,
Facebook logs the Internet Protocol (IP) addresses from which users access their accounts
along with the time and date. By determining the physical location associated with the
logged IP addresses, investigators can understand the chronological and geographic context
of the account access and use relating to the crime under investigation. Such information
allows investigators to understand the geographic and chronological context of Facebook
access, use, and events relating to the crime under investigation. Additionally, Facebook
builds geo-location into some of its services. Geo-location allows, for example, users to
“tag” their location in posts and Facebook “friends” to locate each other. This geographic

and timeline information may tend to either inculpate or exculpate the Facebook account

15
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 16 of 22 PagelD #: 16

owner. Last, Facebook account activity may provide relevant insight into the Facebook
account owner’s state of mind as it relates to the offense under investigation. For example,
information on the Facebook account may indicate the owner’s motive and intent to commit
a crime (e.g., information indicating a plan to commit a crime), or consciousness of guilt
(e.g., deleting account information in an effort to conceal evidence from law enforcement).

42. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

43. [anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using
the warrant to require Facebook to disclose to the government copies of the records and other
information (including the content of communications) particularly described in Section I of
Attachment B. Upon receipt of the information described in Section I of Attachment B,
government-authorized persons will review that information to locate the items described in
Section II of Attachment B.

CONCLUSION

44. Based on the forgoing, I request that the Court issue the proposed search
warrant.

45. This Court has jurisdiction to issue the requested warrant because it is “a court

of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A)

16
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 17 of 22 PagelD #: 17

& (c)(1})(A). Specifically, the Court is “a district court of the United States . . . that — has
jurisdiction over the offense being investigated.” 18 U.S.C. § 271 1(3)(A)().

46. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is
not required for the service or execution of this warrant.

REQUEST FOR SEALING

47, I further request that the Court order that all papers in support of this
application, including the affidavit and search warrant, be sealed until further order of the
Court. These documents discuss an ongoing criminal investigation the full extent of which is

neither public nor known to all of the targets of the investigation. Accordingly, there is good

17
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 18 of 22 PagelD #: 18

cause to seal these documents because their premature disclosure may seriously jeopardize

that investigation.

Respectfully submitted,

Tatiana-Maria Biess

 

Special Agent
Bureau of Alcohol, Tobacco, Firearms and
Explosives
Subscribed and sworn to before me on l zf (7 / , 2018
/

I

THE HONORABLE SANKET J. BULSARA

UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

18
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 19 of 22 PagelD #: 19

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the Facebook username
“Rich Rah Ode,” more specifically, the Facebook account maintained at
https://www.facebook.com/RichRah1080p, which is stored at premises owned, maintained,
controlled, or operated by Facebook Inc., a company headquartered in Menlo Park,

California.
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 20 of 22 PagelD #: 20

ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook Inc. (“Facebook”), including any messages,

records, files, logs, or information that have been deleted but are still available to Facebook,

or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is

required to disclose the following information to the government for the username listed in

Attachment A:

(a)

(b)

(c)

(d)

All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, Facebook
passwords, Facebook security questions and answers, physical address
(including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers.

All activity logs for the account and all other documents showing the user’s
posts and other Facebook activities;

All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them;

All profile information; News Feed information; status updates; links to
videos, photographs, articles, and other items; Notes; Wall postings; friend
lists, including the friends’ Facebook user identification numbers; groups and
networks of which the user is a member, including the groups’ Facebook

group identification numbers; future and past event postings; rejected “Friend”
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 21 of 22 PagelD #: 21

(e)

(f)

(g)

(h)

()
(k)
(I)
(m)

(0)

requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications;

All other records of communications and messages made or received by the
user, including all private messages, chat history, video calling history, and
pending “Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the
account;

All records of the account’s usage of the “Like” feature, including all
Facebook posts and all non-Facebook webpages and content that the user has
“liked”;

All information about the Facebook pages that the account is or was a “fan”
of;

All past and present lists of friends created by the account;

All records of Facebook searches performed by the account;

All information about the user’s access and use of Facebook Marketplace;
The types of service utilized by the user;

The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank
account number);

All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which

Facebook users have been blocked by the account;

2
Case 1:18-mj-01227-SJB Document1 Filed 12/17/18 Page 22 of 22 PagelD #: 22

(p) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with
support services and records of actions taken.
IL. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence
and instrumentalities of violations of 18 U.S.C § 922(g), 21 U.S.C. § 841, 18 U.S.C.
§ 924(c), 18 U.S.C. § 1959 and/or 18 U.S.C. § 1962 involving RODERIC HENDRYX and
others since January 1, 2016, including for the Facebook username identified on Attachment
A, information pertaining to the following matters:

(a) The ownership, possession, access or use of any firearms and ammunition,
including a black .38 caliber Charter Arms revolver;

(b) Gang affiliations, gang rivalries, activities, hostilities or violence, including
information relating to the July 29, 2018 shooting that occurred in the vicinity
of 110 Chauncey Street, Brooklyn, New York;

(c) The sale or purchase of illicit drugs;

(d) Evidence indicating how and when the Facebook account was accessed or
used, to determine the chronological and geographic context of account access,
use, and events relating to the crime under investigation and to the Facebook
account owner;

(e) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation; and

(f) The identity of the person(s) who created or used the SUBJECT ACCOUNT,

f

including records that help reveal the whereabouts of such person(s).

3
